         Case 1:18-cv-01757-VEC Document 133 Filed 03/25/20 Page 1 of 2


                  MEMO ENDORSED
UNITED STATES DISTRICT COURT
                                                                  USDC SDNY
                                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC #:
 TOM MILLIKEN, derivatively on behalf of                          DATE FILED: 3/31/2020
 HOSPITALITY INVESTORS TRUST, INC.,

                       Plaintiff,                        Case No. 18-CV-1757 (VEC)

         v.                                              NOTICE OF MOTION TO
                                                         INTERVENE AND VACATE
 AMERICAN REALTY CAPITAL HOSPITALITY                     PRELIMINARY APPROVAL OF
 ADVISORS, LLC, AMERICAN REALTY                          THE PROPOSED SETTLEMENT
 CAPITAL HOSPITALITY PROPERTIES, LLC,
 AMERICAN REALTY CAPITAL HOSPITALITY
 GRACE PORTFOLIO, LLC, AR CAPITAL, LLC,
 AR GLOBAL INVESTMENTS, LLC, NICHOLAS
 S. SCHORSCH, WILLIAM M. KAHANE, PETER
 M. BUDKO, EDWARD M. WEIL, BRIAN S.
 BLOCK, JONATHAN P. MEHLMAN, EDWARD
 T. HOGANSON, STANLEY R. PERLA, ABBY M.
 WENZEL, AND ROBERT H. BURNS,

                       Defendants,

         -and-

 HOSPITALITY INVESTORS TRUST, INC.,

                       Nominal Defendant.

        PLEASE TAKE NOTICE that Stuart Wollman, upon the accompanying Memorandum

of Law, will move, by and through his undersigned counsel, before the Honorable Valerie E.

Caproni, United States District Judge for the Southern District of New York, on such date that the

Court will determine, for an Order: (i) pursuant to Federal Rule of Civil Procedure 24 allowing

him to intervene; and (ii) vacating this Court’s preliminary approval of the proposed settlement of

this action.
               Case 1:18-cv-01757-VEC Document 133 Filed 03/25/20 Page 2 of 2



       Dated: March 25, 2020                                  ABRAHAM, FRUCHTER &
                                                                TWERSKY, LLP

                                                              /s/ Jeffrey S. Abraham
                                                                  Jeffrey S. Abraham
                                                                  Michael J. Klein
                                                              One Penn Plaza, Suite 2805
                                                              New York, NY 10119
                                                              Tel: (212) 279-5050
                                                              Fax: (212) 279-3655
                                                              jabraham@aftlaw.com
                                                              mklein@aftlaw.com

                                                              Attorneys for Movant Stuart Wollman


Because the Court concurs with Movant that "Dr. Wollman's position in this case as an intervenor does
not differ materially from his position in this case as an objector," Mem. of Law (Dkt. 134) at 6, the Court
will construe this motion as an objection to the preliminarily approved settlement. The parties should
proceed with the briefing schedule set forth in this Court's Order dated February 5, 2020 (Dkt. 128).

SO ORDERED.



                           3/31/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                                      2
